DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function 
“sheet supporting portion” in claim 1;
“regulating portion” in claim 1, 
“operating portion” in claim 1;
“guide portion” in claim 2;
“urging portion” in claims 2, 4, and 5;
“regulating portion” in claim 6;
“holding portion” in claims 7-10;
“separation mechanism” in claim 11; and 
“image forming unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McFarland (US 9,580,258 B1).
Regarding claim 1, McFarland discloses a sheet supporting apparatus comprising: a sheet supporting portion 108 configured to support a sheet; a regulating portion 200 movably supported by the sheet supporting portion and configured to regulate a position of the sheet supported by the sheet supporting portion; and a positioning unit configured to position the regulating portion to the sheet supporting portion, wherein the positioning unit comprises: a first teeth portion 120B-1 provided on the sheet supporting portion, the first teeth portion having a plurality of teeth arranged along a moving direction of the regulating portion; a second teeth portion 120B-2 disposed at a position different from the first teeth portion in an orthogonal direction orthogonal to the moving direction and provided on 
Regarding claim 2, McFarland discloses the sheet supporting apparatus according to claim 1, where the sheet supporting portion comprises a guide portion 120B disposed between the first 120B-1 and second 120B-2 teeth 
Regarding claim 4, McFarland discloses the sheet supporting apparatus according to claim 1, wherein the operating portion comprises an urging portion 390 configured to urge the third teeth portion 364A to engage with the first teeth portion and to urge the fourth teeth portion 364B to engage with the second teeth portion.
Regarding claim 5, McFarland discloses the sheet supporting apparatus according to claim 4, wherein the urging portion 390 urges the third teeth portion 364A to engage with the first teeth portion by a force which the fourth teeth portion 364B receives from the second teeth portion in a case where the third teeth portion is in the first state and the fourth teeth portion is in the fourth state, and urges the fourth teeth portion to engage with the second teeth portion by a force which the third teeth portion receives from the first teeth portion in a case where the fourth teeth portion is in the third state and the third teeth portion is in the second state.
Regarding claim 6, McFarland discloses the sheet supporting apparatus according to claim 4, wherein the third teeth portion 364A and the fourth teeth portion 364B are supported slidably in the orthogonal direction with respect to the regulating portion 200 and are provided engageably with the first teeth portion 120B-1 and the second teeth portion 120B-2 respectively in the orthogonal direction, and wherein the urging portion is a compression 
Regarding claim 12, McFarland discloses the sheet supporting apparatus according to claim 1, wherein the moving direction is a direction orthogonal to a sheet feeding direction. See col. 5, lines 38-51 – it is disclosed that regulating portions 200 are provided at both the rear and side edges of the sheets.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland in view of Yamagishi (US 8,052,141 B2).
Regarding claim 13, McFarland discloses an image forming apparatus comprising: the sheet supporting apparatus as set forth in claim 1. McFarland lacks the explicit disclosure of an image forming unit configured to form an image on a sheet fed from the sheet supporting apparatus. Yamagishi teaches the use of an image forming unit 100 in order to print images on fed sheets. See Yamagishi, col. 3, lines 43 – 61. Therefore, it would have been obvious to one having ordinary skill in the art at the time .
Allowable Subject Matter
Claims 3 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art does not teach or suggest the claimed subject matter. For example, McFarland does not teach an apparatus
wherein the fourth teeth portion comprises a plurality of teeth arrayed in the moving direction with the predetermined pitch and disposed so as to be shifted in the moving direction from the plurality of teeth of the third teeth portion by a half of the predetermined pitch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759